          Case 1:18-cr-00854-RA Document 36
                                         35 Filed 07/02/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                      July 2, 2020
                                                                       Application granted. The conference is
BY ECF
The Honorable Ronnie Abrams                                            adjourned to September 4, 2020 at 2:00
United States District Judge                                           p.m. Time is excluded until September 4,
Southern District of New York                                          2020, under the Speedy Trial Act, pursuant
40 Foley Square                                                        to 18 U.S.C. Section 3161(h)(7)(A).
New York, New York 10007
                                                                       SO ORDERED.
         Re:   United States v. Feng Qin, 18 Cr. 854 (RA)
                                                                   ____________________________
Dear Judge Abrams:                                                 Ronnie Abrams, U.S.D.J.
                                                                   July 2, 2020
       The Government writes, with the consent of the defendant, to request that the pre-trial
conference scheduled for July 8, 2020 be adjourned for approximately 60 days. The parties remain
engaged in productive discussions of a potential pre-trial resolution, and hope to complete their
discussions in the near future. If the Court grants the adjournment, the Government requests that
Speedy Trial time be excluded until the next conference date to enable the parties to continue their
review of the discovery and their discussions of a pre-trial resolution to the case.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York


                                                By:
                                                      Alexander Li
                                                      Jean-David Barnea
                                                      Assistant United States Attorneys
                                                      (212) 637-2265/-2679

cc:      Kenneth M. Abell, Esq. (by ECF)
         David M. Eskew, Esq. (by ECF)




2019.07.08
